Citation Nr: 1827445	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a throat disorder, to include as due to asbestos exposure.

3.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected hypertension and major depressive disorder.

4.  Entitlement to service connection for sciatic nerve damage with right lower extremity numbness and tingling, to include as secondary to service-connected lumbar spine disability.  

5.  Entitlement to service connection for a disorder characterized by trembling and tingling of the fingers, to include as secondary to type II diabetes mellitus.  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is associated with the record.

In September 2015, the Board granted service connection for hypertension; denied service connection for a respiratory disorder and obesity; and remanded the claims for service connection for chest pain, a throat disorder, type II diabetes mellitus, sciatic nerve damage of the bilateral lower extremities, and trembling/tingling of the fingers for further development.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a sciatic nerve disorder of the left lower extremity.  However, in a September 2017 rating decision, the RO granted service connection for left lower extremity radiculopathy.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

The Board notes that the Veteran was previously represented by the Oregon Department of Veterans Affairs; however, he revoked that representation in September 2016.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for chest pais, the Veteran was afforded a VA examination in April 2017 during which the examiner stated that he did not have a diagnosis or disorder associated with his symptoms.  The examiner also stated that the Veteran's medical records did not support any ongoing complaints of chest pain.  However, the examiner did not address the private medical records that documented complaints of chest pains during the appeal period.  Moreover, pain alone, without a specific diagnosis or identifiable disease, may cause a functional impairment and therefore qualify as a disability for VA purposes.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In this case, the examiner did not address whether the Veteran's chest pain resulted in an7 functional impairment.  Therefore, a remand is necessary to obtain and additional VA medical opinion.  

Regarding the claim for service connection for a throat disorder, the Veteran was afforded a VA examination in April 2017.  The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In this case, the VA examiner indicated that the Veteran's throat disorder was a congenital disorder, but he did not clearly address whether the disorder was a congenital disease or defect.  Moreover, he did not address whether there was a superimposed disease or injury that occurred during service.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  

Regarding the claim for service connection for right lower extremity sciatic nerve disorder, the Veteran was afforded a VA examination in April 2017.  However, the examination report appears internally inconsistent.  In this regard, the examiner indicated that the Veteran had mild incomplete paralysis of the right sciatic nerve, but subsequently stated that no radiculopathy or sciatic nerve damage of the right lower extremity had been identified or diagnosed.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  

The Board does acknowledge that the Veteran submitted a November 2016 private medical statement in support of his claim.  Dr. L.F. (initials used to protect privacy) stated that the Veteran's lumbar degenerative disc disease caused some neuroforaminal stenosis and could be causing lumbar radiculopathy, lower extremity numbness, and tingling.  However, the Board notes that the opinion is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

Regarding the claim for service connection for type II diabetes mellitus, the Veteran was afforded a VA examination in April 2017.  In rendering his opinion regarding secondary service connection, the examiner stated that aggravation was not identified or medically documented.  However, the Veteran has contended that his diabetes was aggravated by his service-connected psychiatric disorder and hypertension.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  

In addition, the examiner stated that weight gain secondary to depression was not supported by the medical records.  In so finding, he stated that the Veteran's obesity was documented prior to any diagnosis of depression.  However, to establish causation, the primary disability need not be service-connected, or even diagnosed, at the time the secondary condition is incurred.  See Frost v. Shulkin, 29 Vet. App. 131, 138 (2017).  As discussed in the September 2015 Board decision, obesity is not a disease or disability for which service connection may be granted.  Nonetheless, the Board finds that an opinion is needed to clarify whether obesity was an "intermediate step" between the Veteran's diabetes mellitus and his service-connected depression and hypertension.  See VAOPGCPREC 1-2017.   

The Board also finds that the claim for service connection for a disorder characterized by trembling and tingling is inextricably intertwined with the claim for service connection for type II diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Lastly, the Board notes that additional evidence has been associated with the claims file since the December 2017.  On remand, the AOJ will have the opportunity to review such evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chest pain, a throat disorder, diabetes mellitus, sciatic nerve damage of the right lower extremity, and trembling/tingling of the hand and fingers.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of chest pain may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any disabilities characterized by chest pain.  If the Veteran does not have a current diagnosis associated with his symptoms, the examiner should state this with a fully reasoned explanation.  

The examiner should also state whether there is any functional impairment caused by the Veteran's chest pain.  Evidence of pain alone that causes functional impairment, even without a specific diagnosis or identifiable disease,  may constitute a disability for VA purposes. 

For each disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current throat disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current throat disorders.  In so doing, the examiner should consider the post-service medical records documenting diagnoses of pharyngitis with regional lymphadenopathy (December 2005), epiglottic thickening/adult epiglottitis (March 2008), infected thyroglossal duct cyst (March 2008), pharyngitis with recent epiglottitis (April 2008), recurring pharyngeal swelling, possible small thyroglossal duct cyst (April 2008), and episodic throat swelling with epiglottitis of an unknown etiology.  Throat culture results also revealed moderate growth normal oropharyngeal flora (May 2009).

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current throat disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service from May 1984 to April 1988.

(b)  For each current throat disorder that is a congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(c) If the examiner determines that the throat disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include asbestos exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current type II diabetes mellitus.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's type II diabetes mellitus was either caused by or aggravated by his service-connected hypertension and/or major depressive disorder.    

In addition, the examiner should address whether the Veteran's obesity was an intermediate step between his service-connected hypertension and/or major depressive disorder and his current type II diabetes mellitus.  

In so doing, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected hypertension and/or major depressive disorder caused him to become obese or gain weight.  If so, the examiner should provide an opinion as to whether the obesity was a substantial factor in causing the Veteran's diabetes mellitus.  He or she should also provide an opinion as to whether the Veteran's diabetes mellitus would not have occurred or worsened but for the weight gain caused by his service-connected hypertension and/or major depressive disorder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder of the right lower extremity that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the January 2012 and April 2017 VA spine and peripheral neuropathy examination reports. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any neurological disorder involving the right lower extremity, to include whether the Veteran has any sciatic nerve damage.

For each disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any lifting, injury, or symptomatology therein. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected lumbar spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination and/or obtaining a medical opinion for the disorder characterized by trembling and tingling, if service connection is established for type II diabetes mellitus.  

8.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

